BUTTS, Justice,
dissenting.
I respectfully dissent. This Court must apply the well known standard of review which is, whether after viewing the evidence in the light most favorable to the verdict, any rational trier of fact could have found the defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Wilson v. State, 654 S.W.2d 465 (Tex.Crim.App.1983).
The eye-witness, Albert Bautista, who was present when the deceased was stabbed by appellant, described the occurrence in detail, including the fact that appellant called his wife over to identify the deceased. Any statement overheard by a third party is not privileged. Stallings v. State, 476 S.W.2d 679, 681 (Tex.Crim.App.1972). Also appellant testified that he called her over to see whether the deceased was the person who had struck her son. Thus, the appellant and other evidence established his wife stood beside him. She confirmed the deceased was the person who struck her son.
The confession of appellant was admitted in evidence, and the jury had it before them during deliberations. In it he stated he went over to the car where the deceased was sitting across the street from appellant’s house and confronted him with the accusation that he was the one who “beat up her son.” Appellant stated he had heard “some real bad things about this guy.” “When the man stood up, I just took out my knife from the waist band of my pants and I stabbed him. I only stabbed him once....” The court charged the jury on self-defense.
The trial court sustained the objection to any statement which the wife of appellant may have given the police. The trial court “sustained” appellant’s request for an instruction to the jury to disregard the cross-examination of appellant regarding his wife’s statement. Then the court overruled the motion for mistrial.
What should be determined under those circumstances is whether the error, if any, was harmless. Clearly since appellant himself placed his wife beside him at the time of the stabbing, the question regarding where the wife was located, was not error. This nontestamentary evidence has never been privileged communication between husband and wife.
Thus, it is only the other statement, that appellant told his wife he was “going to get” the deceased, which concerns the reviewing court.
According to the test of Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967), it must be determined beyond a reasonable doubt that the error did not contribute to the verdict. Sometimes an error can be rendered harmless by an instruction to the jury to disregard. See, e.g., Davis v. State, 645 S.W.2d 817, 819 (Tex.Crim.App.1983) (improper jury argument held harmless error where admonishment to jury to disregard was given).
It has been held that there may exist harmless constitutional error, such as when the right to be free of self-incrimination is invoked. In a jury argument the prosecution may not question that right, and to do so is error. However, in Mayberry v. State, 532 S.W.2d 80 (Tex.Crim.App.1975) the court stated the argument was harmless error because the evidence of the defendant’s guilt was overwhelming. In another case the finding of harmlessness in the erroneous jury argument was also made because of the evidence of the defendant’s guilt, “overwhelming, if not beyond all doubt.” Garrett v. State, 632 S.W.2d 350, 354 (Tex.Crim.App.1982). It may be noted that the husband-wife privilege is not one protected by the U.S. or Texas Constitutions.
While it is true that the privilege granted by TEX.CODE CRIM.PROC.ANN. art. 38.-11 (Vernon 1979) may not be waived, it is also true that use of privileged communication may not always constitute harmful reversible error.
*738The conclusion may be drawn that the eye-witness account of the stabbing, the confession of appellant, and appellant’s own testimony presented overwhelming evidence of his guilt, and a rational trier of fact could have found appellant guilty beyond a reasonable doubt. In view of the totality of the evidence, it can be determined beyond a reasonable doubt the error presented in the question to appellant (whether he told his wife he would “get” the deceased) did not contribute to the verdict. It was therefore harmless error.
I would so hold and respectfully dissent.